DETAILED ACTION
Claims 1-21 are considered in this office action. Claims 1-21 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 and 03/04/2020 totally of 818 reference was surfacely reviewed by the examiner due to the time constraint on the Examiner. The examiner suggest the Applicant to provide a custom IDS focusing only the pending application and not the co-pending application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 14-15 and 21 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Clark et al. (US8594834) and herein after will be referred as Clark. 
Regarding Claim 2,  Clark teaches a method (Fig.3)comprising:
 determining, by a processor, a task list including tasks for fulfilling an order using a first automated guided vehicle (AGV) type and a picking station, the first AGV type adapted to transport shipping cartons to the picking station (See Figure 3 Reproduced Below); 


    PNG
    media_image1.png
    1056
    876
    media_image1.png
    Greyscale


signaling, by the processor, a first AGV of the first AGV type to transport a shipping carton holding a first item from a first storage area of a fulfillment center to the picking station (Col.9 Line 42-45: “At any one time, one or more bots 222 may be moving storage units 220 from Stock storage 214 area to induction stations 212 to fulfill portions or all of one or more requests or orders, under direction of control system 290.”); 

and outputting, by the processor, a first instruction to one or more client devices instructing one or more pickers at the picking station to remove a second item from a storage container and place the second item into the shipping carton with the first item (Col9 Line 59-67: “At an induction station 212, in a singulation and induction process, an inductor 214 pulls units of items from locations on storage units 220, under direction of control system 290 and inducts the individual units of items into a conveyance mechanism 240. In some implementations, individual units of items are associated with and placed into particular conveyance receptacles on a conveyance mechanism 240 by the inductor 214, under direction of control system 290 (induction).”).  

Similarly Claim 14 and 21 are rejected . 

Regarding Claim 3, Clark teaches the method of claim 2. 
Clark also teaches wherein the first AGV of the first AGV type includes a drive unit that provides motive force to the first AGV (each bot 222 includes four or more wheels, some of which are drive wheels ; Figure 5A, 58 ; Col.12 Lines 31-38) and a guidance system that locates the first AGV in the fulfillment center, the first AGV autonomously transporting shipping cartons on one or more shelves of a cart connected with the first AGV, the shipping cartons holding one or more items during transport of the one or more items by the first AGV, the first AGV receiving a signal from the processor to perform operations (a materials handling facility may include guide stops tracks or other techniques for guiding the movements of the bots 222 in the facility either autonomously or under control of the control system 290; figure 2 Col. 12 Line 15-20) .  

Regarding Claim 4, Clark teaches the method of claim 2. 
Clark also teaches further comprising: signaling, by the processor, a second AGV of a second AGV type to transport the storage container holding the second item from a second storage area of the fulfillment center to the picking station, the second AGV type adapted to transport storage Page 2 of 11 Application No. 16/809,361Atty. Dkt. No. 10027-08543 UScartons to the picking station, the second AGV type adapted to transport storage cartons to the picking station using a container retrieval mechanism that retrieves the storage container from a first shelf in the second storage area, transports the storage container to the picking station, and places the storage container on a second shelf at the picking station ( Fig 3 discloses multiple bot moving items from storage area to the induction center and after that sending to sorting unit and then finalizing the order. Hence figure 3 inherently discloses claimed limitation).  

Regarding Claim 5, Clark teaches the method of claim 2.
Again Fig.3 clearly discloses  the first storage area includes storage for a first set of items (#Storage Units 220), the first set of items including the first item, and signaling the first AGV to transport the shipping carton holding the first item includes signaling the first AGV to navigate to a first location of the first item in the first storage area (Bot 222 or Bot with 224 or Bot 224A is transporting items from the Storage unit to the induction stations).  

Similarly Claim 15 is rejected . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Snow (US2016/0203543) and herein after will be referred as Snow. 

Regarding Claim 6, Clark teaches the method of claim 2.

Clark also teaches outputting, by the processor, a second instruction to the one or more client devices instructing the one or more pickers at first storage area to remove the first item from the storage for the first set of items and place the first item in the shipping carton held by the first AGV (Fig.3 here again it can been seen bot taking items from the storage unit to the induction station); 

Snow discloses receiving, by the processor, a confirmation message indicating that the first item has been picked from the first storage area into the shipping carton (receive an indication from the picker or the trolley that the item has been picked from a first storage area; paragraph [0044]); and updating, by the processor, the task list to indicate that the first item has been picked from the first storage area into the shipping carton (the picker schedule status is updated with the server as the picker picks items from storage and transfers them into the trolley for processing; figure 5;paragraphs [0104]-[0110]). 

It would have been obvious to a person of ordinary skill in the art, at the time of the invention was effectively filed, to modify the Clark invention to provide comprising: receiving, by the REX, a confirmation message indicating that the first item has been picked from the first storage area to the cart AGV; and updating, by the REX, the task list to indicate that the first item has been picked from the first storage area to the cart AGV, as taught by Snow, in order to provide real-time updates on the status of products being handled during a purchase order.

Similarly Claim 16 is rejected on the similar rational. 

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Ambrose (US2013/0312371A1) and herein after will be referred as Ambrose. 

 Regarding Claim 8, Clark teaches the method of claim 2. 
Ambrose teaches wherein the one or more client devices include a light output device, and the first instruction causes the one or more client devices to output a visual cue instructing the one or more pickers to perform a picking action (Para [0022]: “Referring initially to FIG. 1 therein is depicted a schematically-illustrated system, which is designated 10, for picking-and-putting product, including individual items of merchandise, to fulfill orders within a distribution system, such as in a warehouse or distribution center environment 12. In one embodiment, the system includes a control subsystem 14 having a management server 16 connected to multiple other computers and devices via a network connection 18, such as Ethernet. By way of example, located in communication with the network connection are various floor workstations 20, one or more pick-to-light (PTL)/put-to-voice (PTV) servers 22, and one or more wireless access points 24, 26 providing further connectivity to operators within the warehouse or distribution center environment. The system 10 described herein uses both visual and audible indications to leverage the speed of visual indications, which allow a user or operator to instantly identify the location and/or quantities of products to be picked, with the hands free ease of audible indications, which allow the user to interact with the system without holding a device in one or more hands. In this manner, the systems and methods presented herein provide pick-by-light and put-by-voice interaction.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark to incorporate the teachings of Ambrose to include the one or more client devices include a light output device, and the first instruction causes the one or more client devices to output a visual cue instructing the one or more pickers to perform a picking action. Doing so would optimize the picking process. 
	


Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of O’Brien (US  2010/0309841) and herein after will be referred as O’Brien. 


Regarding Claim 10, Clark teaches the method of claim 2, further comprising: Page 4 of I 1 Application No. 16/809,361Atty. Dkt. No. 10027-08543 USselecting, by the processor, the picking station from a plurality of picking stations in the fulfillment center based on a queue of AGVs of the first AGV type at the plurality of picking stations.
Clark further discloses comprising: selecting, by the processor, the picking station from a plurality of pick-cell stations in the fulfillment center (the control system 290 selects an induction station 212A or 212B; figures 3,4; column 9, lines 9-45), but does not disclose the selecting based on a queue of cart AGVs at the plurality of pick-cell stations.
O'Brien discloses the selecting based on a queue of cart AGVs at the plurality of pick-cell stations (style selection gravity conveyor system 364 can include a sequence queue 366 which is automatically loaded using a programmed source with, individual products that are arranged in sequential need order to support an assembly or production Line; figure 20; paragraphs [0089]- [0090]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was effectively filed, to modify the Clark invention to provide selecting based on a queue of cart AGVs at the plurality of pick-cell stations, as taught by O'Brien, in order to provide a more efficient means for serving pick-cell stations with multiple carts.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark  in view of Amazon Technologies (US9008830) and herein after will be referred as Amazon’830). 

Regarding Claim 11, Clark teaches the method of claim 2. 

Clark does not expressly teaches determining, by the processor, whether the picking station is available for receiving the cart AGV; in response to determining, by the processor, that the picking station is not available for receiving the cart AGV, signaling a pick-cell picker in the pick-cell station to stay in the pick-cell station, and instructing the cart AGV to wait in a queue for the pick-cell station; and in response to determining, by the REX, that the pick-cell station is available for receiving the cart AGV, instructing the cart AGV to navigate to the pick- cell station; and outputting instructions, via an output device of the one or more computing devices, to the pick-cell picker at the pick-cell station, the instructions indicating to place the second item in the carton along with the first item.

Amazon’830 discloses determining, by the REX, whether the pick-cell station is available for receiving the cart AGV {management module 15 (REX) instructs a first mobile drive unit 20 (cart AGV) to move a first group of connected item holders 30 to one or more stations 50 {pick-cell station) if space is available; figure 1; column 4, line 48 to column 5, line 7); in response to determining, by the REX, that the pick-cell station is not available for receiving the cart AGV, signaling a pick-cell picker in the pick-cell station to stay in the pick-cell station, and instructing the cart AGV to wait in a queue for the pick-cell station {management module 15 determines, based on various factors, to assemble or form group 100 and/or add an inventory holder 30 to a group 100 of connected inventory holders 30 for transportation by one or more mobile drive units 20; management module 15 can determine to form group 100 at a queue to a station 50; figure 1; Column 5, lines 57-63); and in response to determining, by the REX, that the pick-cell station is available for receiving the cart AGV, instructing the cart AGV to navigate to the pick-cell station (under the command of management module 15, mobile drive units 20 transport inventory holders to a station 50; figures 1-4; column 12, lines 4-23); and outputting instructions, via an output device of the one or more computing devices, to the pick-cell picker all the pick-cell station, the instructions indicating to place the second item in the carton along with the first item (operators of stations 50 perform tasks to inventory items 32, such as packing or counting inventory items 32 for loading onto the vehicle by mobile drive unite for shipment; figures 1-4; column 12, lines 19-33).

It would have been obvious to a person of ordinary skill in the art, at the time of the invention was effectively filed, to modify the Clark invention to provide determining, by the REX, whether the pick-cell station is available for receiving the cart AGV; in response to determining by the REX, that the pick-cell station is not available for receiving the cart AGV, signaling a pick-cell picker in the pick-cell station to stay in the pick-cell station, and instructing the cart AGV to wait in a queue for the pick-cell station; and in response to determining, by the REX, that the pick-cell station is available for receiving the cart AGV, instructing the cart AGV to navigate to the pick-cell station; and outputting instructions, via an output device of the one or more computing devices, to the pick-cell picker at the pick-cell station, the instructions indicating to place the second item in the carton along with the first item, as taught by Amazon ‘830, in order to provide a means to automatically retrieve inventory holders from warehouse storage prior to packaging and shipping, thereby providing increased automation and efficiency.
Similarly Claim 18 is rejected . 

Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Clark in view of Amazon (US2016/0176637) and herein after will be referred as Amazon’637. 

Regarding Claim 12, Clark teaches the method of claim 2. 
Clark does not further disclose further comprising: receiving, by the processor, a confirmation message from the one or more client devices indicating that the second item has been placed into the shipping carton; responsive to receiving the confirmation message, signaling, by the processor, the first AGV to navigate from the picking station to a finalizing area in the fulfillment center, the first AGV being coupled with a cart, the cart holding the shipping carton; and signaling, by the processor, the first AGV to decouple from the cart at the finalizing area.  

Amazon ‘637 discloses comprising: receiving, by the REX, a confirmation message indicating that the pick-cell picker has placed the second item in the carton along with the first item {various batches of orders 212 are picked at the same time and flow together to a given verification station 280, where the packaged items 290 are inspected to confirm whether an order 212 associated with a shipment has been correctly fulfilled; a weight of a packaged item 290 (second) is compared against a weight of the items 209 (first item) associated with a corresponding order 212; if the weights are equal, or if they are within a predefined threshold, the packaged item 290 is confirmed (confirmation message) as having the proper items 209 within the mailer 115 (carton); figure 2; paragraph (0051]); and in response to receiving the confirmation message, instructing, by the REX, the cart AGV to navigate to a finalizing area of the operating environment (once packaged items 290 are verified, then the packaged items 290 are sorted according to their destinations and forwarded to the shipping areas 283 for placement on transport vehicles, such as delivery trucks, for shipment to destination addresses; figure 2; paragraph [0051]), and detach a connectable cart coupled with the cart AGV at the finalizing area (the cart configuration manifest can direct an operator to detachably attach a preloaded container 112 (connectable cart) to the frame 103 of the fulfillment cart 100 (cart AGV) at a certain location; paragraph {0057)).

It would have been obvious to a person of ordinary skill in the art, at the time of the invention was filed, to modify the Clark invention to provide receiving, by the REX, a confirmation message indicating that the pick-cell picker has placed the second item in the carton along with the first item; and in response to receiving the confirmation message, instructing, by the REX, the cart AGV to navigate to a finalizing area of the operating environment, and detach a connectable cart coupled with the cart AGV at the finalizing area, as taught by Amazon ‘637, in order to provide a consolidated pick and package process for outbound fulfillment, thereby allowing a greater number of orders to be processed. 

Similarly Claim 19 is rejected . 

Regarding Claim 13 , Clark teaches the method of claim 2. 
Clark teaches further comprising: signaling, by the processor, a second AGV of a second AGV type to transport the storage container holding the second item from a second storage area of the fulfillment Page 5 of 11 Application No. 16/809,361Atty. Dkt. No. 10027-08543 UScenter to the picking station, the second AGV type adapted to transport storage cartons to the picking station (Fig.3); 

receiving, by the processor, a confirmation message indicating that the second item has been placed into the shipping carton with the first item; and in response to receiving the confirmation message, signaling a third AGV of the second AGV type to retrieve the storage container from the picking station, transport the storage container to the second storage area, and place the storage container on a storage shelf in the second storage area.
Amazon ‘637 discloses comprising: receiving, by the processor, a confirmation message indicating that the second item has been placed into the shipping carton with the first item {various batches of orders 212 are picked at the same time and flow together to a given verification station 280, where the packaged items 290 are inspected to confirm whether an order 212 associated with a shipment has been correctly fulfilled; a weight of a packaged item 290 (second) is compared against a weight of the items 209 (first item) associated with a corresponding order 212; if the weights are equal, or if they are within a predefined threshold, the packaged item 290 is confirmed (confirmation message) as having the proper items 209 within the mailer 115 (carton); figure 2; paragraph (0051]); 
and in response to receiving the confirmation message, signaling a third AGV of the second AGV type to retrieve the storage container from the picking station, transport the storage container to the second storage area, and place the storage container on a storage shelf in the second storage area (once packaged items 290 are verified, then the packaged items 290 are sorted according to their destinations and forwarded to the shipping areas 283 for placement on transport vehicles, such as delivery trucks, for shipment to destination addresses; figure 2; paragraph [0051]  and ……the cart configuration manifest can direct an operator to detachably attach a preloaded container 112 (connectable cart) to the frame 103 of the fulfillment cart 100 (cart AGV) at a certain location; paragraph [0057]).

It would have been obvious to a person of ordinary skill in the art, at the time of the invention was filed, to modify the Clark invention to provide receiving, by the REX, a confirmation message indicating that the pick-cell picker has placed the second item in the carton along with the first item; and in response to receiving the confirmation message, instructing, by the REX, the cart AGV to navigate to a finalizing area of the operating environment,  as taught by Amazon ‘637, in order to provide a consolidated pick and package process for outbound fulfillment, thereby allowing a greater number of orders to be processed. 

Similarly Claim 20 is rejected . 

Allowable Subject Matter
Claims 7, 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)-272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668